[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EXECUTION VERSION

Exhibit 10.3

Collaboration AND Supply Agreement

 

This Collaboration and Supply Agreement (“Agreement”) is made and entered into
as of May 15, 2018 (the “Effective Date”) by and between Eiger
BioPharmaceuticals, Inc., a Delaware corporation having a place of business at
350 Cambridge Avenue, Suite 350, Palo Alto, CA 94306 (“Eiger”), and The Progeria
Research Foundation, Inc., a 501(c)(3) not-for-profit organization currently
located at 200 Lake St., Peabody MA 01960 (“PRF”).  Eiger and PRF are
individually referred to as a “Party” and collectively referred to as the
“Parties.”

 

Whereas, PRF is engaged in research, development, investigation and testing
activities for the treatment of Progeria (as defined below) and diseases related
to Progeria;

 

Whereas, Eiger is engaged in the business of the research, development and
commercialization of pharmaceutical products;

 

Whereas, Eiger and Merck Sharp & Dohme Corp. (successor-in-interest of Schering
Corporation), a New Jersey corporation having a place of business at 2000
Galloping Hill Road, Kenilworth, NJ 07033 (“Merck”) are parties to that certain
License Agreement, dated September 3, 2010, as amended (the “Merck License
Agreement”), under which Eiger obtained a license from Merck to develop, make,
use and commercialize lonafarnib for certain uses;

 

Whereas, Eiger and Merck have agreed that Eiger will license and supply
lonafarnib to PRF and that Eiger and Merck will execute an amendment to the
Merck License Agreement (“Merck Amendment”) expanding the license from Merck to
Eiger for exclusive (even as to Merck) license rights to lonafarnib in certain
specified indications, including Progeria, and, as between Merck and Eiger
during the term of the Merck License Agreement and Merck Amendment, making Eiger
solely responsible for granting a sublicense to PRF with respect to lonafarnib
in the Field (as defined below) and supplying lonafarnib to PRF, in each case,
on terms and conditions agreed upon by PRF and Eiger; and

 

Whereas, the Parties desire to collaborate to explore the use and
commercialization of lonafarnib in the treatment of Progeria;

 

Now therefore, in consideration of the mutual promises and agreement set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.Definitions.  The following terms shall have the following respective meanings
when used in this Agreement:

(a)“Additional Site” shall have the meaning set forth in Section 9(e).

(b)“Affiliate” of a Party means any person or entity that at any time is
controlling, controlled by, or under common control with such Party, where
“control” (or any of its correlates) means beneficial ownership, directly or
indirectly, of more than fifty percent (50%) of the equity or other interests
entitled to vote for the election of directors or equivalent governing body of a
person or entity.

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c)“CoA” shall have the meaning set forth in Section 9(c).

(d)“Combination Drug” means a co-formulated pharmaceutical product or product
candidate containing the Licensed Compound and one or more active pharmaceutical
ingredient(s) in a single vehicle.  For the avoidance of doubt, a Combination
Drug does not cover the simultaneous administration of the Licensed Compound and
one or more active pharmaceutical ingredients using more than one (1) vehicle.

(e)“Commercialize” or “Commercialization” means all activities comprising or
relating to the manufacture, promotion, marketing, advertising, sale,
distribution, disposal and other exploitation of any Licensed Products,
including any Research Activities and any activities necessary to maintain any
regulatory approvals.

(f)“Controlled” means, with respect to any Intellectual Property, know-how or
Data, a Party has the legal authority or right (whether by ownership, license or
otherwise) to grant a license, sublicense, right of access or right to use (as
applicable) with respect to such Intellectual Property, know-how or Data to the
other Party on the terms and conditions set forth in this Agreement at the time
of such grant, in each case without breaching the terms of any applicable
agreement with a third party.

(g)“Data” means, in any form or format, all clinical and non-clinical data,
natural history data, correspondence with all regulatory authorities, regulatory
documents , orphan drug designation of lonafarnib for Progeria (pursuant to 21
CFR § 316.27) or other regulatory exclusivities owned or Controlled by a Party,
including any data relating to any Licensed Product collected, compiled,
reviewed or analyzed by Accenture PLC and any summaries, memoranda or analyses
prepared by Accenture PLC with respect to any such data.

(h)“Default” shall have the meaning set forth in Section 9(h).

(i)“Defense” shall have the meaning set forth in Section 20(d).

(j)“Eiger Indemnified Parties” shall have the meaning set forth in Section
20(c).

(k)“FDA” means the U.S. Food and Drug Administration, an agency of the U.S.
Department of Health and Human Services.

(l)“Federal Arbitration Act” shall have the meaning set forth in Section 27(b).

(m)“Field” means the treatment of Progeria.

(n)“IND” shall have the meaning set forth in Section 5(c).

(o)“Indemnified Party” shall have the meaning set forth in Section 20(d).

(p)“Indemnifying Party” shall have the meaning set forth in Section 20(d).

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

2

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(q)“Initial Term” shall have the meaning set forth in Section 21.

(r)“Intellectual Property” means all patents, copyrights, trademarks, trade
secrets and all other intellectual property and industrial property under the
laws of any jurisdiction and all rights in, to and under each of the foregoing,
together with all applications for registration or issuances with respect to any
of the foregoing and all registrations and issuances with respect to any of the
foregoing.

(s)“JSC” shall have the meaning set forth in Section 4.

(t)“Licensed API” means (i) prior to the filing of the Progeria NDA, the active
pharmaceutical ingredient of the Licensed Compound in the form as previously
supplied to PRF by Eiger prior to the Effective Date or (ii) following the
filing of the Progeria NDA, the form of the active pharmaceutical ingredient of
the Licensed Compound used for the Licensed Progeria Product under the Progeria
NDA.

(u)“Licensed Compound” means that certain compound known as of the Effective
Date as lonafarnib with the chemical structure described in Exhibit A, including
any prodrug, metabolite, salt, ester, solvate, hydrate or crystalline form
thereof.

(v)“Licensed Product” means any (i) pharmaceutical product or product candidate
that contains the Licensed Compound, either alone or in combination with one or
more other active pharmaceutical ingredients (including all formulations, line
extensions and modes of administration thereof) and (ii) Licensed API.

(w)“Licensed Progeria Product” means any Licensed Product in finished capsule
form containing lonafarnib as the sole active pharmaceutical ingredient (i) as
manufactured and supplied by or on behalf of Eiger to Boston Children’s
Hospital  pursuant to the Boston Children’s Hospital Investigator Sponsored
Clinical Trial Research Agreement, dated October 4, 2016, as amended on October
28, 2016, by and between Eiger and Boston Children’s Hospital or (ii) following
the filing of the Progeria NDA, as submitted to the FDA under the Progeria NDA.

(x)“Losses” shall have the meaning set forth in Section 20(b).

(y)“Merck License Agreement Termination Notice” shall have the meaning set forth
in Section 22(b).

(z)“NDA” means any new drug application (as defined in Title 21 of the United
States Code of Federal Regulations, as amended from time to time) filed with the
FDA seeking regulatory approval to market and sell any Licensed Product in the
United States for a particular indication.

(aa)“Non-Conforming Product” shall have the meaning set forth in Section 12(a).

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

3

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(bb)“Pre-existing Eiger IP” shall have the meaning set forth in Section 15.

(cc)“Pre-existing PRF IP” shall have the meaning set forth in Section 15.

(dd)“PRF IND” shall have the meaning set forth in Section 5(c).

(ee)“PRF Indemnified Parties” shall have the meaning set forth in Section 20(b).

(ff)“PRF Second Source” shall have the meaning set forth in Section 9(g).

(gg)“Progeria” means Hutchinson-Gilford Progeria Syndrome and progeroid
laminopathies.

(hh)“Progeria NDA” shall have the meaning set forth in Section 5(a).

(ii)“Progeria PRV” shall have the meaning set forth in Section 6(a).

(jj)“PRV Sale” shall have the meaning set forth in Section 6(a).

(kk)“Publishing Party” shall have the meaning set forth in Section 17(a).

(ll)“Renewal Term” shall have the meaning set forth in Section 21.

(mm)“Research Activities” means any research, development, investigation or
testing activities (including any activities in connection with any pre-clinical
research or clinical trials and any activities conducted under any PRF IND (as
defined below)) using any Licensed Product conducted by, on behalf of, under the
direction or supervision of, as instructed by, with funding from or in
collaboration with PRF.

(nn)“Right of Reference” means any written and signed statement by a Party to
the applicable regulatory authority that authorizes such regulatory authority to
reference data and information submitted previously by such Party to such
regulatory authority, as described in 21 CFR § 312.23(b), or the equivalent
authorization in a jurisdiction other than the United States.

(oo)“Term” shall have the meaning set forth in Section 21.

2.License Grants; Certain Covenants.

(a)Subject to the terms and conditions of this Agreement, Eiger hereby grants to
PRF a non-exclusive, world-wide, royalty-free, fully paid-up sub-licensable (i)
license under and to all Intellectual Property, know-how and Data Controlled by
Eiger or any of its Affiliates and (ii) sublicense under and to all Intellectual
Property, know-how and Data licensed by Merck or any of its Affiliates to Eiger
or any of its Affiliates, in each case (i) and (ii) solely to (A) conduct or
perform, or have conducted or performed, any Research Activities using any
Licensed Product in the Field and (B) prepare, file, own and maintain any
Progeria IND.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

4

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b)Subject to the terms and conditions of this Agreement, PRF hereby grants to
Eiger a non-exclusive, world-wide, fully paid-up, sub-licensable license under
and to all Intellectual Property, know-how and Data Controlled by PRF solely to
prepare and file any NDA for the Licensed Product, including the Progeria NDA.

(c)Eiger shall not amend the Merck License Agreement to narrow or limit the
scope of the Licensed Progeria Product or Eiger’s rights with respect to the
Licensed Progeria Product or any Intellectual Property, know-how or Data related
thereto.

(d)After the Effective Date, Eiger shall not, without PRF’s prior written
consent, enter into any agreement or amend any agreement that would limit
Eiger’s ability to fulfill its obligations pursuant to this Agreement, provided
that this Section 2(d) shall not be deemed to limit or restrict Eiger’s ability,
or require PRF’s consent, to amend or terminate an existing manufacturing
agreement, or enter into a new manufacturing agreement, for Licensed Progeria
Product so long as (i) Eiger replaces any existing manufacturer with at least a
comparable manufacturer and (ii) Eiger continues to fulfill its obligations
pursuant to this Agreement.

(e)PRF shall not conduct or have conducted any clinical trial involving use in
humans of the Licensed Progeria Product in the Field at any Additional Site if
such Additional Site does not agree in a written agreement (to which Eiger is an
express third party beneficiary) to indemnify the Eiger Indemnified Parties for
any Losses resulting from any suit, action, claim, demand or proceeding of any
kind or nature arising from any death of, or bodily injury to, any person
enrolled in such clinical trial that is caused by the ingestion or use of the
Licensed Progeria Product by such person in the conduct of such clinical trial
(except to the extent arising from (i) Eiger’s breach of any of its
representations, warranties, covenants or agreements set forth in Section 18,
(ii) any of Eiger’s actions or failure to take action with respect to any
Licensed Progeria Product in accordance with this Agreement or (iii) Eiger’s
negligence or willful misconduct).  

3.No Implied License.  Nothing herein shall be deemed to grant either Party or
any third party acting on behalf of either Party any implied license or right
under any Intellectual Property rights Controlled by the other Party except as
expressly set forth in this Agreement.

4.Management of Collaboration.  Within [ * ] after the execution of this
Agreement, the Parties shall establish a Joint Steering Committee (“JSC”) to
oversee the preparation and filing of regulatory filings and collaboration
activities of the Parties (including as further described in Section 4(c)) and
to conduct or perform any other activities as the Parties may agree upon in
writing.  

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

5

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(a)The JSC will be comprised of [ * ] appointed by Eiger and [ * ] appointed by
PRF.  All JSC decisions will be made by unanimous vote, with the JSC
representatives of Eiger collectively having one vote and the JSC
representatives of PRF collectively having one vote.  If the JSC is unable to
decide or resolve unanimously: (i) when to file the Progeria NDA with the FDA;
or (ii) any other matter subsequent to a change of control of Eiger, then in
each case (i) and (ii), the Parties agree to resolve such dispute in accordance
with the dispute resolution procedures set forth in Section 27.  For all other
matters that are within the scope of the JSC’s responsibility as agreed upon by
the Parties in writing, that are properly presented to the JSC for action and
that the JSC is unable to decide or resolve unanimously, Eiger shall have final
decision making authority with respect to such matter.  For purposes of this
Section 4(a), “change of control” means any transaction or series of
transactions as a result of which all or a majority of Eiger’s outstanding
voting stock or all or a majority of the business or assets of Eiger are sold or
otherwise transferred or disposed of and are no longer directly or indirectly
owned by the persons owning a majority of the voting stock of Eiger prior to the
first such transaction.

(b)The JSC shall meet in accordance with a schedule established by mutual
written agreement of the Parties, but no less frequently than [ * ] per calendar
year, unless the Parties mutually agree in writing to a different frequency,
with the location for such meetings to be determined by the JSC.  The JSC shall
remain in effect as long as necessary to support regulatory preparation and
filing for approval of the Licensed Progeria Product in all territories.

(c)The responsibilities of the JSC shall include (i) reviewing and providing
input on current and proposed future Research Activities; however, the Parties
acknowledge and agree that the JSC does not have any right to approve or veto
any such Research Activities, (ii) discussing overall regulatory requirements
for obtaining regulatory approval of any Licensed Progeria Product in the Field,
(iii) determining when to submit applications for regulatory approval of any
Licensed Progeria Product in the Field, (iv) discussing whether to make the
Licensed Progeria Product available in the Field as an investigational drug for
treatment use pursuant to Section 8(b) in a particular jurisdiction outside the
United States if Eiger believes in good faith that doing so will subject Eiger
to an unreasonable risk of liability, (v) discussing whether to make the
Licensed Progeria Product available in the Field as an investigational drug for
treatment use pursuant to Section 8(b), (vi) reviewing and commenting on
correspondence and submissions to regulatory authorities, (vii) coordinating
safety monitoring activities between the Parties with respect to the Licensed
Progeria Product and any Licensed API supplied by or for Eiger under this
Agreement, (viii) facilitating the flow of information between the Parties, (ix)
discussing whether to seek regulatory approval of the Licensed Progeria Product
in the Field in any country outside of the United States and (ix) performing
such other functions as may be appropriate to further the purposes of this
Agreement and that are agreed upon by the Parties in writing.  

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

6

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.Regulatory.  

(a)Promptly after the Effective Date and delivery to Eiger of Data and know-how
Controlled by PRF in the Field, Eiger shall undertake a review of the regulatory
and clinical Data and information provided by PRF and provide the JSC with its
reasonable determination of the estimated time for filing of a NDA for a
Licensed Progeria Product in [ * ] and [ * ] capsule formulations in the Field
(“Progeria NDA”) by Eiger.  In the event that the JSC determines that such PRF
Data and know-how and any other information Controlled or possessed by Eiger or
any of its Affiliates supports the filing of the Progeria NDA by the first
anniversary of the Effective Date, Eiger agrees to use commercially reasonable
efforts to prepare and file the Progeria NDA [ * ].  Eiger agrees that if the
JSC determines that filing the Progeria NDA [ * ] is impracticable, then Eiger
will use commercially reasonable efforts to file the Progeria NDA as soon as
practicable thereafter, as determined by the JSC.  In any event, Eiger agrees to
use commercially reasonable efforts to file the Progeria NDA [ * ] for the
Licensed Product.  The Parties agree that Eiger will submit a request to the FDA
for a rare pediatric disease designation for the Licensed Progeria Product for
the treatment of Progeria prior to submission of the Progeria NDA, and will use
commercially reasonable efforts to submit such request (i) [ * ] it submits any
request for expedited approval of the Progeria NDA under 21 USC § 356 or (ii) by
the [ * ], whichever is earlier, unless the parties mutually agree upon an
alternate submission date in writing after conferring with each other in good
faith.  Following the approval of the Progeria NDA, Eiger agrees to use
commercially reasonable efforts to develop and register a [ * ] of the Licensed
Progeria Product for use in the Field.  The Parties further agree to use
commercially reasonable efforts to prepare and file NDA equivalents outside of
the United States for the Licensed Progeria Product for the treatment of
Progeria as determined by the JSC.

(b)Eiger shall be the sole sponsor of the Progeria NDA or similar submission
during the Term.  During the Term, PRF shall, at Eiger’s sole cost and expense,
provide reasonable cooperation and assistance reasonably requested by Eiger with
respect to obtaining and maintaining regulatory approvals for an NDA for any
Licensed Progeria Product in the Field.  Upon the reasonable written request of
PRF, Eiger shall make available to PRF records of the Licensed Product
reasonably necessary for PRF to fulfill its regulatory requirements with respect
to its use of the Licensed Progeria Product in the Field.

(c)PRF shall have the right, but not the obligation, at its sole cost and
expense, to own and maintain an Investigational New Drug (“IND”) application
under which Research Activities of PRF are conducted with respect to Licensed
Product (“PRF IND”); provided that if PRF elects to exercise such right, then
(i) Eiger shall be the exclusive (subject to Section 9(h)) provider of the
Licensed Progeria Product under the PRF IND and shall supply the Licensed
Progeria Product to PRF as set forth in Section 9; (ii) PRF shall grant Eiger a
Right of Reference to Data included in or as part of the PRF IND; (iii) in
connection with the PRF IND, Eiger shall grant PRF a Right of Reference to Data
included in or as part of any IND or NDA submitted, sponsored or obtained by
Eiger for any Licensed Product; and (iv) any material regulatory correspondence
or material submission under a PRF IND shall be reviewed and discussed by the
JSC prior to submission by PRF to the FDA.  If PRF desires to pursue a study of
a Combination Drug in the Field under the PRF IND, Eiger shall consider in good
faith entering into a third party collaboration with another drug supplier to
enable PRF to pursue such study with Licensed Product.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

7

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d)Eiger shall be solely responsible for any additional clinical or non-clinical
studies necessary for obtaining and maintaining approval of the Progeria
NDA.  Eiger shall be solely responsible for the costs of such additional studies
up to a cumulative total of [ * ].  The Parties will negotiate in good faith
regarding the allocation of any costs in excess of this amount.  Eiger agrees to
maintain complete and accurate books and records relating to such additional
studies.  Eiger shall promptly notify PRF in writing when the costs of such
additional studies total each of [ * ].  If the costs of such additional studies
exceeds [ * ] and the Parties agree that PRF shall share the costs of any such
additional studies in excess of such amount, PRF shall have the right to inspect
such books and records (upon reasonable prior written notice to Eiger and during
Eiger’s normal business hours and no more than once per year), using an
independent certified public accountant retained by PRF and reasonably
acceptable to Eiger, for the sole purpose of verifying the costs of such
additional studies.  PRF shall bear the expense of any such inspection, except
that if any such inspection reveals that the actual costs of such additional
studies are less than [ * ] by [ * ] or more, then Eiger shall bear the expense
of such investigation.

(e)The Parties shall reasonably cooperate in good faith with respect to the
conduct of any inspections by any regulatory authority of a Party's site or
facility (or, in the case of PRF, any clinical site conducting Research
Activities with PRF as permitted under this Agreement) related to any Licensed
Product.  To the extent permitted by applicable law, Eiger shall be allowed to
attend any such inspection relating to any Research Activities (other than any
Research Activities using Licensed API and no other Licensed Product).

6.Priority Review Voucher.

(a)The Parties acknowledge that a Priority Review Voucher may be available and
awarded to Eiger as the sponsor of the Progeria NDA (“Progeria PRV”).  The
Parties agree that, if awarded, Eiger will use commercially reasonable efforts
to sell the Progeria PRV to a third party (“PRV Sale”) on commercially
reasonable terms within twelve (12) months of the issuance of such Progeria
PRV.  Eiger agrees not to retain the Progeria PRV for itself or any of its
Affiliates.  [ * ].

(b)PRF and Eiger shall share the proceeds of any PRV Sale [ * ].   For clarity,
as used in this Section 6(b), “proceeds” means the gross amounts received by
Eiger with respect to any PRV Sale, less applicable taxes on such amounts.

7.Commercialization Diligence; Patient Support Programs.

(a)Eiger shall use commercially reasonable efforts to Commercialize the Licensed
Progeria Product in the Field in the United States within [ * ] of the Progeria
NDA approval in the United States.  In addition, Eiger shall use commercially
reasonable efforts to obtain regulatory approval of and Commercialize the
Licensed Progeria Product in the Field outside the United States.  

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

8

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b)Eiger shall (i) establish a patient support program prior to the first
commercial sale of the Licensed Progeria Product in the United States and (ii)
use commercially reasonable efforts to [ * ] in which Eiger seeks regulatory
approval of the Licensed Progeria Product to treat Progeria, in each case (i)
and (ii), to [ * ] after the Licensed Progeria Product is approved by the
applicable regulatory authority to treat Progeria in each applicable
country.  For the avoidance of doubt, Eiger’s obligations under this Section 7
to provide the Licensed Progeria Product [ * ] means that Eiger will [ * ].

(c)Prior to seeking regulatory approval in any particular country outside the
United States, if Eiger in good faith believes that (i) it will not be
commercially reasonable to establish any such program described in Section
7(b)(ii) in such country and (ii) following regulatory approval of the Licensed
Progeria Product in such country, [ * ], then the JSC shall discuss whether to
seek regulatory approval of the Licensed Progeria Product for the Field in such
country as set forth in Section 4(c).

8.Expanded Access.  Eiger shall use commercially reasonable efforts to make the
Licensed Progeria Product available in the Field as an investigational drug for
treatment use (a) in the United States in a manner consistent with all
applicable laws, rules and regulations, as each such law, rule or regulation is
then in effect and (b) outside the United States, in accordance with “named
patient” programs in countries where they are available and delivery by or for
Eiger is permitted under applicable law without unreasonable cost, expense or
risk of liability, in each case (a) and (b), [ * ]; provided that, with respect
to (a) and (b), the aggregate net cost to Eiger for making the Licensed Progeria
Product available as an investigational drug for treatment use under this
Section 8 shall not in the aggregate exceed [ * ].  For the avoidance of doubt,
such [ * ] excludes the costs of manufacturing the Licensed Progeria
Product.  Eiger shall notify PRF promptly in writing if the aggregate costs of
making the Licensed Progeria Product available in the Field as an
investigational drug for treatment use pursuant to the foregoing clauses (a) and
(b) will exceed such [ * ].  If Eiger in good faith believes that (i) it is not
commercially reasonable to make the Licensed Progeria Product available in the
Field as an investigational drug for treatment use pursuant to the foregoing
clauses (a) or (b) or (ii) making the Licensed Progeria Product available in the
Field as an investigational drug for treatment use pursuant to the foregoing
clause (b) will subject Eiger to an unreasonable cost, expense or risk of
liability, then the Parties shall discuss in good faith potential
alternatives.  For purposes of this Section 8, “commercially reasonable efforts”
shall be deemed met if Eiger spends, excluding the costs of manufacturing the
Licensed Progeria Product, [ * ] to make the Licensed Progeria Product available
as an investigational drug for treatment use in accordance with the foregoing
clauses (a) and (b).

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

9

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

9.Supply of Licensed Progeria Product; Second Source.  

(a)Eiger shall supply and deliver to PRF the Licensed Progeria
Product  requested by PRF for any Research Activities, by delivery dates
reasonably agreed upon by the Parties, in the quantities and to the delivery
locations as reasonably agreed upon by the Parties, at no cost or expense to
PRF, provided that:

(i)each month, PRF shall provide Eiger in writing with a rolling non-binding
estimate of its monthly requirement for the Licensed Progeria Product for
Research Activities in each of the following [ * ], which PRF shall, if
applicable, update such estimate before the beginning of each month;

(ii)the quantities set forth in the non-binding estimate are reasonably
consistent with the quantities ordered and within a reasonable variance from the
applicable forecast, provided that Eiger may request that the Parties mutually
agree to specific minimum or maximum order variance limits to the extent
quantities actually ordered deviate substantially from forecasted orders; and

(iii)PRF shall specify, on a best estimates basis, each estimated order and the
related factors or contingencies for the delivery of the Licensed Progeria
Product [ * ] before PRF’s requested delivery date, unless otherwise mutually
agreed upon by the Parties in writing, and the Parties shall regularly update
and discuss the status and timing of delivery over the course of such period,
provided that in any event any quantities originally estimated shall be within
any maximum order variance set forth under Section 9(a)(ii).

(b)Eiger will package the Licensed Progeria Product in accordance with Eiger's
IND application number [ * ] approved by the U.S. Food and Drug Administration
on March 7, 2011 or Eiger’s then-approved NDA for a Licensed Product.

(c)Eiger shall (i) retain a sample of each batch of the Licensed Progeria
Product supplied under or pursuant to this Agreement and (ii) maintain and
provide to PRF access to records of the Licensed Progeria Product in each
shipment, including certificates of analysis that include the dates of
manufacture (such certificates, “CoAs”).  As reasonably requested by PRF, Eiger
shall promptly provide PRF (A) a copy of such CoAs and (B) access to a copy of
any such other records described in subclause (ii) of the foregoing sentence and
any records of testing performed on such Licensed Progeria Product (as such
testing records are required to be maintained by Eiger pursuant to any
applicable law, statute, rule or regulation).

(d)PRF shall use the Licensed Progeria Product in the formulation supplied by
Eiger and shall in no way modify, reverse-engineer, create derivatives of,
reformulate or otherwise use a different form of such Licensed Progeria Product.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

10

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e)If PRF wishes to conduct (or have conducted) any Research Activities or
clinical trials at a site other than Boston Children’s Hospital (“Additional
Site”) for any Licensed Progeria Product in the Field, PRF shall notify Eiger
and Eiger shall promptly and as soon as practicable enter into a material
transfer agreement directly with such Additional Site to provide the Licensed
Progeria Product for use in the Field.  The JSC shall discuss in good faith
plans and supply needs for the Licensed Progeria Product for any Additional
Sites.  Eiger acknowledges and agrees that PRF has the right to conduct, direct
or sponsor any clinical trials at any Additional Sites using the Licensed
Progeria Product, alone or in combination with other therapeutic or
pharmaceutical agents, solely in the Field.

(f)Eiger shall (i) continue to supply the Licensed Progeria Product at no charge
to Boston Children’s Hospital pursuant to the Boston Children’s Hospital
Investigator Sponsored Clinical Trial Research Agreement, dated October 4, 2016,
as amended on October 28, 2016, by and between Eiger and Boston Children’s
Hospital and (ii) supply any Additional Sites, in each case (i) and (ii), until
[ * ] (or such longer period of time that PRF and Eiger may agree upon in
writing) after regulatory approval of the Licensed Progeria Product in the Field
in the territory in which Boston Children’s Hospital or such Additional Site, as
applicable, is located.  If, however, any patient is enrolled in any PRF
conducted, directed or sponsored clinical trial and receiving the Licensed
Progeria Product from Eiger at the end of such [ * ], Eiger will continue to
supply the Licensed Progeria Product at no charge to each such patient for the
duration of the clinical trial.  In the event that any Additional Site is
located in a territory where a Licensed Progeria Product does not receive
regulatory approval during the Term for commercial sale, Eiger will provide the
Licensed Progeria Product [ * ] to such Additional Site for the Term.

(g)From time to time during the Term, PRF may identify a second source of supply
for the Licensed Progeria Product or Licensed API reasonably acceptable to Eiger
(“PRF Second Source”).  Upon written request from PRF, Eiger agrees to: (i) work
with such PRF Second Source in good faith; (ii) use commercially reasonable
efforts to qualify such PRF Second Source for the manufacture of the Licensed
Progeria Product and Licensed API; (iii) provide such PRF Second Source with all
information and support necessary, and reasonable assistance, to enable such PRF
Second Source to manufacture the Licensed Progeria Product and Licensed API for
supply in accordance with this Agreement; and (iv) grant to such PRF Second
Source a non-exclusive, world-wide, royalty-free, fully paid-up,
non-sublicensable license under and to all Intellectual Property Controlled by
Eiger necessary to manufacture the Licensed Progeria Product and Licensed API
for supply in accordance with this Agreement.  All costs and expenses with
respect to the engagement, assessment, review and commitment of such PRF Second
Source shall be the responsibility of PRF, provided that Eiger [ * ] from Eiger
to such PRF Second Source.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

11

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(h)Eiger agrees that, if, for any reason, Eiger Defaults (as defined below) on
any of its obligations to supply any Licensed Progeria Product to PRF in
accordance with this Agreement, and fails to cure such Default within [ * ]
after its receipt from PRF of a written notice describing such Default, PRF has
the right to obtain such Licensed Progeria Product or Licensed API from such PRF
Second Source.  Commencing on the [ * ] anniversary of the Effective Date, Eiger
shall, at all times during the remainder of the Term, maintain an existing
inventory of Licensed Progeria Product in an amount equal to the total amount of
Licensed Progeria Product set forth in PRF’s then-current monthly orders for the
subsequent [ * ].  If, at any time during the Term, Eiger engages a second
source to supply the Licensed Progeria Product or Licensed API, then Eiger shall
identify to PRF in writing such alternative manufacturer and, at PRF’s request,
Eiger shall use commercially reasonable efforts to facilitate the manufacture of
the Licensed Progeria Product or Licensed API for PRF by such alternative
manufacturer [ * ] as the terms and conditions pursuant to which such
alternative manufacturer agrees to manufacture the Licensed Progeria Product or
Licensed API for Eiger.  For purposes of this Section 9(h), “Default” means that
Eiger fails to deliver to PRF at least [ * ] of the quantities of Licensed
Progeria Product ordered under Section 9(a) (excluding all Non-Conforming
Product for purposes of determining such failure level) in any [ * ] orders.

(i)In the event of (i) expiration or any termination of this Agreement (other
than Eiger’s termination of this Agreement in accordance with Section 22(b)(i)
for an uncured, material breach of this Agreement by PRF), (ii) expiration or
any termination of the Merck License Agreement, or (iii) the termination of
development (including efforts to seek regulatory approval) or commercialization
of Licensed Product by Eiger for any reason, Eiger shall: (A) upon PRF’s written
request, to the extent practicable, assign to PRF all manufacturing agreements
and supply agreements that Eiger has not assigned to Merck pursuant to the Merck
License Agreement relating to the manufacture or supply of Licensed Product then
Controlled by Eiger and, to the extent Eiger has such rights, provide the
necessary regulatory licenses and any other rights to PRF to enable continuity
of supply of the Licensed Product (which manufacturing agreements and supply
agreements assigned to PRF (“Assigned Manufacturing Agreements”) may require
payment by PRF for supply of the Licensed Product, it being understood that,
with respect to any Assigned Manufacturing Agreement: (1) after the assignment
of such Assigned Manufacturing Agreement by Eiger to PRF becomes effective
(“Assignment Effective Time”), PRF shall be responsible for all ongoing
obligations of Eiger under such Assigned Manufacturing Agreement, but only to
the extent that such obligations: (w) arise after the Assignment Effective Time;
(x) do not arise from or relate to any breach by Eiger of any provision of such
Assigned Manufacturing Agreement; (y) are not the result of any event,
circumstance or condition occurring or existing on or prior to the Assignment
Effective Time; and (z) are ascertainable solely by reference to the express
terms of such Assigned Manufacturing Agreement; provided, however, that (I) PRF
shall not be obligated to assume, discharge or perform any obligation or
liability under such Assigned Manufacturing Agreement if there shall not have
been obtained prior to the assignment of such Assigned Manufacturing Agreement
by Eiger to PRF any consent required to be obtained from any third party with
respect to the assignment or delegation to PRF of any rights or obligations
under such Assigned Manufacturing Agreement and (II) in no event shall PRF
assume or be deemed to assume, pursuant to this Agreement or otherwise, any
obligation or liability arising under such Assigned

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

12

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Manufacturing Agreement that accrued or arose prior to the Assignment Effective
Time, unless expressly agreed upon by PRF and Eiger in the written assignment
agreement effectuating such assignment; and (2) such Assigned Manufacturing
Agreement shall, if agreed upon by the third party counter-party to such
Assigned Manufacturing Agreement, be novated and assigned to PRF in its entirety
(as may be modified by PRF and such counter-party)); (B) fulfill any outstanding
orders for Licensed Progeria Product submitted by PRF pursuant to Section 22(c);
and (C) except to the extent Eiger is obligated under the Merck License
Agreement to deliver Eiger’s remaining inventory of Licensed Progeria Product to
Merck, deliver to PRF all of the safety stock maintained by Eiger pursuant to
Section 9(h). With respect to any other remaining inventory of Licensed Progeria
Product of Eiger, the Parties shall discuss in good faith Eiger (as may be
permitted by Merck if Merck does not exercise its rights under the Merck License
Agreement to the Licensed Progeria Product possessed by Eiger) making available
any such remaining inventory of Licensed Progeria Product to PRF. For the
avoidance of doubt, any such remaining inventory of Licensed Progeria Product
assigned to PRF other than the safety stock maintained by Eiger pursuant to
Section 9(h) shall be delivered on an “as is” basis without warranty of any
kind, and PRF shall be responsible for requalification or other requirements for
research use or use in humans under any applicable laws, rules and regulations
with respect to such remaining inventory.  In the event Eiger provides to PRF
any such remaining inventory of Licensed Progeria Product other than such safety
stock, Eiger shall provide to PRF [ * ].

10.Delivery.  Eiger shall deliver the Licensed Progeria Product [ * ] to PRF or
its designee (provided that all products in a single order will be delivered to
a single place of destination in the U.S.) by PRF’s requested delivery date,
provided that with respect to Licensed Progeria Product, PRF supply orders are
made in accordance with Section 9(a). Delivery of the Licensed Progeria Product
intended to be used for Research Activities outside of the U.S. shall be [ * ]
for PRF to undertake export, shipment and delivery outside of the U.S.  For
clarity, this Section 10 does not apply to, and Eiger remains solely responsible
for, the delivery of all Licensed Progeria Product under the global patient
support program described in Section 7 and the expanded access or other “named
patient” programs described in Section 8.

11.Supply of Licensed API.  

(a)Eiger shall supply and deliver to PRF an average quantity of [ * ] of
Licensed API (or such higher quantity as reasonably agreed upon by the Parties)
per calendar year (the “Applicable Calendar Year”), at no cost or expense to
PRF, for inclusion in and distribution by PRF’s Cell and Tissue Bank
(information about which is located, as of the Effective Date, at
https://www.progeriaresearch.org/cell-and-tissue-bank/).  Eiger may supply and
deliver such average quantity of Licensed API during such Applicable Calendar
Year or the immediately subsequent calendar year (the “Subsequent Calendar
Year”), but the supply and delivery of such average quantity of Licensed API for
the Applicable Calendar Year during the Subsequent Calendar Year shall not
decrease Eiger’s obligation to supply and deliver such average quantity of
Licensed API for the Subsequent Calendar Year.  Eiger shall deliver such
Licensed API to [ * ], unless the Parties otherwise agree in writing to an
alternative delivery location, [ * ], by delivery dates reasonably agreed upon
by the Parties in writing.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

13

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b)Eiger shall (i) retain a sample of each batch of the Licensed API supplied
under or pursuant to this Agreement and (ii) maintain and provide to PRF
reasonable access to records of the Licensed API in each shipment, including
CoAs.  As reasonably requested by PRF, Eiger shall promptly provide PRF (A) a
copy of such CoAs and (B) access to a copy of any such other records described
in subclause (ii) of the foregoing sentence and any records of testing performed
on such Licensed API (as such testing records are required to be maintained by
Eiger pursuant to any applicable law, statute, rule or regulation).

12.Rejection.

(a)For each shipment of the Licensed Progeria Product, Eiger shall provide PRF
with a CoA no less than [ * ] days before shipping.  PRF shall reasonably
promptly review the CoA and notify Eiger in writing within [ * ] days after
PRF’s receipt of such CoA of any non-conformance PRF identifies in the CoA.  If
no notification is provided from PRF, then Eiger shall ship the Licensed
Progeria Product as scheduled, and PRF (or its designee) shall inspect the
Licensed Progeria Product upon its receipt thereof.  Within ten [ * ] days after
delivery of any Licensed Progeria Product, PRF may reject all or any portion of
any shipment of the Licensed Progeria Product  that (i) has been damaged or
tampered with (or the container or packaging of which has been damaged or
tampered with) prior to receipt of such Licensed Progeria Product  by or on
behalf of PRF or its designee, (ii) is not in conformance with the approved
Eiger IND or NDA for such Licensed Progeria Product  or (iii) is adulterated or
misbranded within the meaning of such terms under the Federal Food, Drug and
Cosmetic Act (each of such Licensed Progeria Product, a “Non-Conforming
Product”).  

(b)In order to reject a shipment of the Licensed Progeria Product, PRF must
provide Eiger with a written notice of rejection and the basis therefor within [
* ] days after PRF’s receipt of such shipment, except that in the case of any
Licensed Progeria Product  having any latent defect which, upon reasonable
examination by PRF or its designee, could not have been discovered within such [
* ] day period after receipt thereof, PRF must provide Eiger with a notice of
rejection and the basis therefor within [ * ] days after PRF becomes aware of
such defect.  Any notice of rejection from PRF must contain reasonable
documentation to allow Eiger to reasonably determine whether such rejected
Licensed Progeria Product is a Non-Conforming Product.  If no such notice of
rejection is received by Eiger within the applicable [ * ] day period set forth
above, PRF shall be deemed to have accepted such delivery of such Licensed
Progeria Product, as the case may be.  

(c)If in good faith Eiger does not accept PRF’s basis for rejection of any
Licensed Progeria Product, the Parties shall engage a mutually acceptable
independent third party laboratory to test the putative Non-Conforming Product
in question to determine if such Licensed Progeria Product  is a Non-Conforming
Product.  The determination of such laboratory shall be binding upon the
Parties, and the costs of such testing shall be shared equally by the Parties.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

14

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d)If Eiger accepts PRF’s basis for rejection of any Licensed Progeria Product
or if any such independent third party laboratory determines that the Licensed
Progeria Product in question is a Non-Conforming Product, promptly upon receipt
of such notice of rejection or such determination, Eiger shall, at PRF’s
request, use commercially reasonable efforts to promptly provide PRF with
replacement Licensed Progeria Product in the same quantity as the Non-Conforming
Product.  Unless Eiger requests the return of a rejected batch of the Licensed
Progeria Product within [ * ] after the later of the receipt of PRF’s notice of
rejection or, if applicable, the independent third party laboratory’s
determination that such Licensed Progeria Product is a Non-Conforming Product,
PRF shall destroy such rejected batch of the Licensed Progeria Product and
provide Eiger with written certification of such destruction.  Within [ * ]
after PRF’s receipt of a written request from Eiger for the return of a rejected
batch of the Licensed Progeria Product, PRF shall return such rejected batch to
Eiger, at Eiger’s cost and expense.  

13.Recalls; Safety Reporting.  Eiger shall have sole decision-making authority
with respect to, and shall bear all costs and expenses relating to, issuing any
recall, market withdrawal or correction of any Licensed Progeria Product
provided by Eiger or with respect to issuing any advisory letter or other safety
related communication with respect to any Licensed Progeria Product provided by
Eiger.  Eiger shall notify PRF in writing promptly (and in any event within (a)
[ * ] after Eiger’s receipt of any written notice or other communication from a
regulatory agency that could reasonably be expected to result in any recall,
market withdrawal, correction or suspension of distribution of any Licensed
Progeria Product or (b) [ * ] after Eiger’s receipt of any written notice or
other communication from a regulatory agency that could reasonably be expected
to result in any clinical hold of any Licensed Progeria Product) if any Licensed
Progeria Product, or any Licensed API contained therein, is alleged or proven to
be the subject of any recall, market withdrawal, correction, clinical hold or
suspension of distribution.  PRF will make available to Eiger, upon Eiger’s
written request, all of PRF's pertinent records in its Control relating to such
Licensed Progeria Product that Eiger may reasonably request to assist in
effecting any such recall, market withdrawal or correction.  If either Party
becomes aware of any information that reasonably suggests that a death or
serious adverse reaction or injury will impact the Commercialization or
development of the Licensed Progeria Product, such Party will (i) furnish such
information to the other Party within [ * ] after such Party becomes aware of
such information and (ii) make, maintain and retain records of such information.

14.Inventory Records.  PRF shall keep Eiger reasonably informed of its use of
all Licensed Progeria Product and shall keep full and accurate records of its
receipt, use and inventory of any Licensed Progeria Product.  Within [ * ] after
the end of each [ * ], PRF shall provide Eiger with a written inventory report
for the Licensed Progeria Product, documenting amounts of the Licensed Progeria
Product being allocated to Research Activities and amounts otherwise being held
in the possession of PRF, if any.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

15

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

15.Intellectual Property.  Except as specifically set forth in this Agreement,
Eiger retains all right, title, and interest in and to all Intellectual
Property, information, know-how, Data and inventions that Eiger Controls as of
the Effective Date (“Pre-existing Eiger IP”) and all enhancements,
modifications, extensions, improvements and derivatives of any Pre-existing
Eiger IP developed independently by or for Eiger (either solely or jointly with
any third party) and without use of the Confidential Information of PRF.  Except
as specifically set forth in this Agreement, PRF retains all right, title and
interest in and to all Intellectual Property, information, know-how, Data and
inventions that PRF Controls as of the Effective Date (“Pre-existing PRF IP”)
and all enhancements, modifications, extensions, improvements and derivatives of
any Pre-existing PRF IP developed independently by or for PRF (either solely or
jointly with any third party) and without use of the Confidential Information of
Eiger (other than use of any Licensed Product in the Field).

16.Confidential Information.

(a)Obligations.  Each Party (the “Receiving Party”) will maintain in strict
trust and confidence, and will not (i) use for any purpose other than the
performance of its obligations and exercise of its rights under this Agreement,
any Confidential Information (as defined below) received from the other Party in
connection with this Agreement (the “Disclosing Party”) or (ii) disclose any
Confidential Information of the Disclosing Party to any persons or entities
(other than the Receiving Party’s employees, clinical site staff, contractors,
consultants, agents or, in the case PRF is the Receiving Party, any person or
entity to whom it provides any Licensed Progeria Product or Licensed API for any
Research Activities, in each case who require such access for the purpose of
this Agreement (including for the Receiving Party to perform its obligations or
exercise its rights under this Agreement) and are obligated to keep the
Disclosing Party’s Confidential Information in confidence).  “Confidential
Information” of the Disclosing Party means (i) any information disclosed,
directly or indirectly, by the Disclosing Party to the Receiving Party pursuant
to this Agreement that (A) is in written, graphic, electronic or other tangible
form (including documents, samples, know-how, data, product plans, research and
development) and is marked “Confidential” or in a similar manner to indicate its
confidential nature, (B) is disclosed orally, provided that such information is
designated as confidential at the time of initial disclosure, or (C) otherwise
should reasonably be considered confidential by the Receiving Party based on the
circumstances of disclosure or the nature of the information itself or (ii) any
Data owned or Controlled by the Disclosing Party.  Confidential Information may
include information of a third party disclosed by the Disclosing Party to the
Receiving Party under this Agreement.  

(b)Exceptions to Confidential Information.  Obligations of non-disclosure and
non-use will not apply to any information which: (i) is in the public domain or
comes into the public domain through no breach of the confidentiality
obligations set forth herein; (ii) is disclosed to the Receiving Party without
restriction on disclosure and use by an independent third party having a legal
right to make such disclosure without making such disclosure subject to
confidentiality obligations; (iii) is already rightfully known by the Receiving
Party without any confidentiality obligations at the time of receiving such
information from the Disclosing

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

16

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Party, as evidenced by the Receiving Party’s prior written records and other
competent evidence; or (iv) is independently developed by the Receiving Party
without any use of or reference to the Disclosing Party’s Confidential
Information, as evidenced by written records and other competent evidence.  If
the Receiving Party becomes legally compelled to disclose any Confidential
Information, the Receiving Party shall provide the Disclosing Party prompt
written notice, if legally permissible, and shall reasonably assist the
Disclosing Party in seeking a protective order, confidential treatment or other
appropriate restriction on disclosure or remedy.  In any event, the Receiving
Party shall disclose only that portion of such Confidential Information that the
Receiving Party is legally required to disclose and shall maintain the
confidentiality of such disclosed Confidential Information for all other
purposes in accordance with this Agreement.

(c)Maintenance of Confidentiality.  The Receiving Party shall protect the
Disclosing Party’s Confidential Information against unauthorized use and
disclosure using at least the same degree of care and taking at least the same
measures the Receiving Party uses and takes to protect its own confidential
information of a similar nature, but in no event will the Receiving Party use or
take less than reasonable care or reasonable measures.  The Receiving Party
shall promptly notify the Disclosing Party of any actual or suspected
unauthorized use or disclosure of any of the Disclosing Party’s Confidential
Information, of which the Receiving Party becomes aware.

17.Publicity.  

(a)Publications.  If either Party desires to publish findings related to any
Research Activities conducted after the Effective Date (such Party, the
“Publishing Party”): (i) the Publishing Party shall provide a copy of the
proposed publication to the other Party for review at least [ * ] prior to
publication if reasonably possible and, if not, as soon as reasonably possible
prior to submission for publication but in no event less than [ * ] prior to
publication; (ii) such other Party shall provide the Publishing Party with any
comments to such proposed publication at least [ * ] prior to the proposed
publishing date; and (iii) the Publishing Party shall consider such comments in
good faith.  Upon such other Party’s reasonable written request, the Publishing
Party shall remove any Confidential Information of such other Party contained in
such publication.

(b)Public Announcement.  Other than as required by law or regulation, neither
Party shall issue any press release or public announcement relating to this
Agreement, or otherwise publicize the collaboration between the Parties under
this Agreement, without the prior written approval of the other Party, which
approval shall not be unreasonably withheld, conditioned or delayed, except
that, once a press release or public announcement has been approved in writing
by both Parties, a Party may make subsequent public disclosure of the
information contained in such statement without any further approval of the
other Party.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

17

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

18.Representations and Warranties.

(a)Eiger hereby represents, warrants, covenants and agrees that:

(i)as of the Effective Date, Eiger has all rights, approvals and authorities
necessary to enter into, and perform all of its obligations under, this
Agreement;

(ii)Eiger shall manufacture, package, handle, supply and ship the Licensed
Progeria Product and Licensed API in compliance with (A) the approved Eiger IND,
(B) all applicable laws, statutes, rules and regulations, and (C) all standards
consistent with and necessary for products intended for use in humans;

(iii)Eiger shall manufacture the Licensed Progeria Product and Licensed API in
compliance with the good manufacturing practices promulgated by the FDA and the
quality assurance and quality control practices that are standard in the
pharmaceutical industry;

(iv)neither the Licensed Progeria Product nor Licensed API will be adulterated
or misbranded within the meaning of such terms under the Federal Food, Drug and
Cosmetic Act;

(v)accompanying each shipment of the Licensed Progeria Product for use in
humans, Eiger shall supply the CoA confirming that the Licensed Progeria Product
meets all requirements and specifications set forth in the Eiger IND or NDA
(including specifications of purity, stability, and composition), as applicable;

(vi) as of the Effective Date, Eiger has all rights necessary to grant to PRF
all licenses, sublicenses, rights of access and rights of use (as applicable) to
all Intellectual Property, know-how and Data pursuant to and accordance with the
terms and conditions of this Agreement; and

(vii)Eiger has provided to PRF a true and complete copy of the Merck License
Agreement in effect as of the Effective Date.

(b)PRF hereby represents, warrants, covenants and agrees that:

(i)as of the Effective Date, PRF has all rights, approvals and authorities
necessary to enter into, and fulfill all of its obligations under, this
Agreement;

(ii)PRF shall handle, store, and use the Licensed Progeria Product and Licensed
API in accordance with all applicable laws and regulations and any written
instructions provided by Eiger with respect to the proper handling, storage, and
use of the Licensed Progeria Product and Licensed API;

(iii)PRF shall not take any action to adulterate or misbrand (within the meaning
of such terms under the Federal Food, Drug and Cosmetic Act) the Licensed
Progeria Product or Licensed API;

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

18

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv)the provisions of this Agreement cover, in addition to other matters, all
covenants and obligations of Merck to PRF as of the Effective Date with respect
to the supply of Licensed Progeria Product and Licensed API to PRF and the use
of the Licensed Progeria Product and Licensed API in the Field; and

19.Warranty Disclaimer.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES PROVIDED
BY THE PARTIES IN SECTION 18, (a) THE LICENSED PROGERIA PRODUCT AND LICENSED API
ARE SUPPLIED BY EIGER TO PRF WITH NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
AND (b) BOTH PARTIES HEREBY DISCLAIM ALL WARRANTIES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

20.Insurance; Indemnification.  

(a)Each Party shall obtain and maintain insurance, including product liability
insurance, in commercially reasonable and appropriate amounts at all times
during the Term.  Within [ * ] after a Party’s written request, the other Party
shall provide to the requesting Party copies of certificates of such insurance
of such other Party.  Each such insurance policy shall entitle the other Party
to receive at least [ * ] prior written notice of any cancellation (including
for nonrenewal) or change of any such insurance policy.  All such insurance
policies of Eiger will include PRF as an additional insured with respect to the
Licensed Product.  [ * ].

(b)Eiger shall indemnify, defend and hold harmless PRF and each of its officers,
directors, employees and agents (collectively, “PRF Indemnified Parties”) from
and against any and all third party claims, losses, liabilities, damages,
settlements, costs and expenses of any kind, as incurred, including reasonable
attorneys’ fees (collectively, “Losses”) resulting from any suit, action, claim,
demand or proceeding of any kind or nature arising from (i) Eiger’s breach of
any of its representations, warranties, covenants or agreements set forth in
Section 18, (ii) any of Eiger’s actions or failure to take action with respect
to any Licensed Product in accordance with this Agreement or (iii) Eiger’s gross
negligence or willful misconduct, except in each case (i), (ii) and (iii) to the
extent resulting from PRF’s gross negligence or willful misconduct or to the
extent such Losses would otherwise be subject to indemnification by PRF pursuant
to Section 20(c) if such Losses were incurred or suffered by Eiger.

(c)PRF shall indemnify, defend and hold harmless Eiger and each of its officers,
directors, employees and agents (collectively, “Eiger Indemnified Parties”) from
and against any and all third party Losses resulting from any suit, action,
claim, demand or proceeding of any kind or nature arising from (i) PRF’s use,
handling, transfer or storage of the Licensed Progeria Product and Licensed API,
in each case other than Losses in connection with any clinical trial agreement
between PRF and an Additional Site that conducts, on behalf of, under the
direction or supervision of, as instructed by or in collaboration with PRF, any
clinical trial involving use in humans of the Licensed Progeria Product in the
Field, (ii) PRF’s breach of any of its representations and warranties set forth
in Section 18 or (iii) PRF’s gross negligence or willful misconduct, except in
each case (i), (ii) and (iii) to the extent resulting from Eiger’s gross
negligence or willful misconduct or to the extent such Losses would otherwise be
subject to indemnification by Eiger pursuant to Section 20(b) if such Losses
were incurred or suffered by PRF.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

19

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d)With respect to the indemnification obligations of each Party (“Indemnifying
Party”) set forth above in this Section 20: (a) the indemnified Party
(“Indemnified Party”) shall reasonably promptly notify the Indemnifying Party in
writing of any claim for which the Indemnified Party seeks indemnification under
this Section 20, provided, however, that the failure to reasonably promptly
provide such notice will not relieve the Indemnifying Party from its liability
or obligations under this Section 20, except to the extent the Indemnifying
Party’s defense of such claim is materially prejudiced by such failure; (b) the
Indemnifying Party shall have sole control of the defense, settlement and
negotiations for settlement (collectively, “Defense”) of such claim at the
Indemnifying Party’s expense, provided, however, that the Indemnifying Party
shall not, without the Indemnified Party’s prior written consent, settle any
such claim if such settlement (i) requires that any of the PRF Indemnified
Parties (in the case PRF is the Indemnified Party) or any of the Eiger
Indemnified Parties (in the case Eiger is the Indemnified Party) makes any
payment or bears any other obligations (beyond those required under this
Agreement), (ii) includes any admission of wrongdoing, fault or liability on the
part of any of the PRF Indemnified Parties (in the case PRF is the Indemnified
Party) or any of the Eiger Indemnified Parties (in the case Eiger is the
Indemnified Party), (iii) does not include a full release of all PRF Indemnified
Parties (in the case PRF is the Indemnified Party) or all Eiger Indemnified
Parties (in the case Eiger is the Indemnified Party) or (iv) includes any
injunctive or other equitable relief; and (c) the Indemnified Party shall, as
reasonably requested by the Indemnifying Party, reasonably cooperate and provide
reasonable assistance in connection with the Defense of such claim.  The
Indemnified Party shall have the right to participate in (but not control) such
Defense through its own counsel and at its own cost and expense to monitor such
Defense.  The Indemnifying Party shall in good faith consult with such counsel
for the Indemnified Party and keep such counsel reasonably advised of the status
of such Defense.

21.Term.  Unless earlier terminated in accordance with Section 22, this
Agreement shall commence as of the Effective Date and continue in effect for an
initial term of [ * ] (“Initial Term”), and shall thereafter automatically renew
for subsequent renewal terms of two (2) years each (each a “Renewal Term”),
unless either Party notifies the other Party in writing no later than [ * ]
prior to the end of the then existing Initial Term or Renewal Term (as the case
may be) that it does not intend to renew this Agreement for a subsequent Renewal
Term.  The Initial Term together with all Renewal Terms are referred to in this
Agreement as the “Term.”

22.Termination.  

(a)PRF Termination.  PRF may terminate this Agreement: (i) for any reason upon [
* ] prior written notice to Eiger; or (ii) [ * ].  The Parties agree that any
termination pursuant to the foregoing clause (ii) in this Section 22(a) shall be
deemed a termination for convenience by Eiger.

(b)Eiger Termination.  Eiger may terminate this Agreement: (i) immediately upon
PRF’s material breach of this Agreement if PRF fails to cure such breach within
[ * ] after its receipt from Eiger of a written notice reasonably describing
such breach; or (ii) immediately upon written notice to PRF of the rightful
termination or expiration of the Merck License Agreement pursuant to the terms
and conditions thereof, provided that Eiger has notified PRF in writing
immediately upon Eiger’s receipt from Merck, or Eiger’s sending to Merck, any
notice of termination of the Merck License Agreement (“Merck License Agreement
Termination Notice”).

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

20

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c)Orders Prior to Termination.  In the event PRF terminates this Agreement for
any reason or Eiger terminates this Agreement pursuant to Section 22(b)(ii),
Eiger agrees that, subject to Eiger’s obligation to continue to supply the
Licensed Progeria Product as set forth in Section 9(f), PRF has the right (but
not the obligation) to submit to Eiger prior to the effective date of
termination, and Eiger will fulfill, any final orders in accordance with Section
9(a) for any Licensed Progeria Product in quantities specified by PRF (such
quantities to be reasonable based on the then-current estimates pursuant to
Section 9(a)(iii) as finally agreed upon by the Parties after conferring with
each other in good faith), notwithstanding any prior forecasts by PRF for such
Licensed Progeria Product.

(d)Effects of Termination.  In the event of expiration or termination of this
Agreement for any reason (other than (1) Eiger’s termination of this Agreement
in accordance with Section 22(b)(i) for PRF’s uncured material breach or (2)
PRF’s termination of this Agreement in accordance with Section 22(a)(i) for
convenience and not due to any breach of this Agreement by Eiger), Eiger shall,
to the extent Eiger has rights or is permitted under the Merck License Agreement
or Merck (or any successor of Merck or of Merck’s rights in the Licensed
Compound) otherwise agrees or permits in writing:

(i)[ * ] (A) [ * ] (B) * ];

(ii)[ * ] (A) [ * ] and (B) [ * ];

(iii)provide PRF with complete and unredacted copies of all Data and all draft
regulatory filings (it being understood that “draft” means documents reasonably
available and in the possession or control of Eiger (or any of its Affiliates)
as of the date of such expiration or termination), in each case to the extent
Controlled by Eiger that may be necessary to (A) Commercialize the Licensed
Product in the Field and (B) prepare, file or maintain any Progeria NDA, it
being understood that with respect to access to Data and information regarding
chemistry, manufacturing and controls such information may be provided solely by
Right of Reference granted by Eiger to PRF (or its designee);

(iv)(A) [ * ] (B) [ * ];

(v)[ * ] (A) [ * ]; (B) [ * ; and (C) [ * ]; and

(vi)[ * ] (A) [ * ] or (B) [ * ].

(e)Return or Destruction of Confidential Information.  Upon the expiration or
termination of all licenses granted by a Party (“Granting Party”) to the other
Party under or pursuant to this Agreement (“Former Licensee”), such Former
Licensee shall (a) reasonably promptly return to such Granting Party or destroy
all of such Granting Party’s Confidential Information, and all copies, notes or
extracts thereof, in the possession or control of such Former Licensee and (b)
in the case of destruction, provide such Granting Party with written
certification of such destruction signed by an officer of such Former Licensee.

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

21

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f)Survival.  Upon the expiration or any termination of this Agreement, the
following provisions shall survive: Sections 1, 3, 6, the last sentence of 9(c),
9(f), 9(i), 10, the last sentence of 11(b), 13, 15, 16, 17(a), 18, 19, 20(b),
20(c), 20(d), 22(c), 22(d), 22(e), 22(f), and 23 through and including 31. In
addition, upon the expiration or termination of this Agreement for any reason
(other than for Eiger’s termination of this Agreement in accordance with Section
22(b) or PRF’s termination of this Agreement in accordance with Section 22(a)(i)
for convenience and not due to any breach of this Agreement by Eiger), Sections
2(c) and 2(d) shall survive so long as the Merck License Agreement is in effect.

23.Assignment.  Neither Party may assign this Agreement, including by operation
of law, without the prior written consent of the other Party, which consent will
not be unreasonably withheld or delayed, except that either Party may assign
this Agreement (i) to an Affiliate of such Party or (ii) as part of a merger,
consolidation, corporate reorganization or sale of all or substantially all of
such Party’s assets, in each case (i) and (ii), without the prior written
consent of the other Party provided that (A) the permitted assignee assumes in
writing the performance of all of the assigning Party’s obligations under this
Agreement and (B) in the case Eiger is the assigning Party, Eiger simultaneously
assigns the Merck License Agreement to the permitted assignee.  Any attempted
assignment in violation of the foregoing restriction will be void.  Subject to
the foregoing restriction, this Agreement will be binding upon, enforceable by,
and inure to the benefit of the Parties and their respective successors and
permitted assigns.

24.Entire Agreement.  This Agreement sets forth the complete and final agreement
of the Parties with respect to the subject matter hereof and supersedes and
terminates all prior agreements and understandings, written or oral, between the
Parties with respect to such subject matter, including the Non-Binding Term
Sheet, dated July 14, 2017, by and between the Parties.  This Agreement may be
amended, and the observance of any provision of this Agreement may be waived,
only by a writing signed by both Parties.  The failure by either Party to
enforce any provision of this Agreement will not constitute a waiver of future
enforcement of that or any other provision.  

25.Relationship of the Parties.  PRF and Eiger are independent contractors, and
nothing in this Agreement will be construed as making them partners or as
creating the relationships of employer and employee, master and servant, or
principal and agent between them, for any purpose whatsoever.  Neither Party
will make any contracts, warranties or representations or assume or create any
other obligations, express or implied, in the other Party’s name or on its
behalf.

26.Governing Law.  The validity, performance, construction, and effect of this
Agreement shall be governed by and construed under the substantive laws of the
State of New York, without regard to conflicts of law rules that would cause the
application of the laws of another jurisdiction.  

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

22

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

27.Dispute Resolution.  

(a)          Resolution by Executives.  If any unresolved dispute as to matters
arising under or relating to this Agreement or either Party's rights or
obligations hereunder arises, either Party may refer such dispute to the
Executive Director (if referring the dispute to PRF) or the Chief Executive
Officer (if referring the dispute to Eiger), who shall meet in person or by
telephone within [ * ] after such referral to attempt in good faith to resolve
such dispute.  If such matter cannot be resolved by discussion of such officers
within such [ * ] period (as may be extended by mutual written agreement of the
Parties), such dispute shall be resolved in accordance with Section 27(b).  The
Parties acknowledge that discussions between the Parties in an attempt to
resolve any disputes are settlement discussions under applicable rules of
evidence and without prejudice to either Party's legal position.  

(b)          Arbitration. Any dispute that is not resolved pursuant to Section
27(a), except for any dispute, claim or controversy subject to Section
27(b)(vi), shall be settled by binding arbitration administered by federal
arbitration before a single arbitrator having substantial experience with
commercial transactions in the pharmaceutical industry.  Such arbitration shall
be governed by the U.S. Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal
Arbitration Act”), to the exclusion of any inconsistent state laws and conducted
in accordance with the Arbitration Rules and Procedures of the Judicial
Arbitration and Mediation Service, Inc. (“JAMS”) then in effect.  The
arbitration will be conducted promptly in Boston, Massachusetts, and the Parties
consent to the personal jurisdiction of the Federal District Court in the
District of Massachusetts for any case arising out of or otherwise related to
the arbitration, its conduct or its enforcement.  Each Party shall have [ * ] to
present its case, and the Parties shall jointly request that the arbitrator
render a final decision within [ * ] following completion of each Party’s
presentation or as soon thereafter as is practicable.  

(i)Any award shall be promptly paid free of any tax, deduction or offset, and
any costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the Party resisting
enforcement.  The prevailing Party in the arbitration shall be entitled to
receive reimbursement of its reasonable expenses (including reasonable
attorneys’ fees, expert witness fees and all other expenses) incurred in
connection with such arbitration.  Each Party agrees (A) to abide by the award
rendered in any arbitration conducted pursuant to this Section 27(b) and (B)
that, subject to the Federal Arbitration Act, judgment may be entered upon the
final award in the Federal District Court in the District of Massachusetts and
that other courts may award full faith and credit to such judgment in order to
enforce such award.  The award shall include interest from the date of any
damages incurred for breach of this Agreement, and from the date of the award
until paid in full, at a rate fixed by the arbitrator.

(ii)Except as set forth in Section 27(b)(i), each Party shall bear its own legal
fees.  The arbitrators shall have the authority to grant specific performance or
to allocate between the Parties the costs of arbitration (including service
fees, arbitrator fees and all other fees related to the arbitration) in such
equitable manner as the arbitrator may determine.

(iii)Provided a Party has made a sufficient showing under the rules and
standards set forth in the U.S. Federal Rules of Civil Procedure and applicable
case law, the arbitrator shall have the freedom to invoke, and the Parties agree
to abide by, injunctive

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

23

179161731 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

measures after either Party submits in writing for arbitration claims requiring
immediate relief.   Additionally, nothing in this Section 27 will preclude
either Party from seeking any injunctive relief from a court of competent
jurisdiction, including a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief, concerning a dispute either
prior to, during or after any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration proceeding.

(iv)The arbitration proceeding will be confidential and the arbitrator shall
issue appropriate protective orders to safeguard each Party's Confidential
Information.  

(v)Any duty to arbitrate under this Agreement shall remain in effect and be
enforceable after expiration or termination of this Agreement for any reason.

(vi)Any dispute, controversy or claim relating to the scope, validity,
enforceability, infringement, violation, ownership, license or other rights of
or with respect to any patents, trademarks or other intellectual property shall
be submitted to a court of competent jurisdiction.

28.Notices.  All notices required or permitted to be given under this Agreement
will be in writing and will be sent by an overnight courier service with package
tracking capabilities and costs prepaid, by registered or certified airmail,
return receipt requested and postage prepaid, to the other Party at the
addresses set forth in the preamble of this Agreement and to the attention of
President and Executive Director (in the case of PRF) or the President and CEO
(in the case of Eiger).  Such notices will be deemed to have been given when
received by the addressee.  Any Party may give written notice of a change of
address in accordance with this Section 28, whereupon any notice or request will
thereafter be given to such Party as above provided at such changed address.

29.Severability.  If any provision of this Agreement is held to be illegal or
unenforceable, such provision will be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable, and the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.  The Parties agree to negotiate in good faith an enforceable
substitute provision for any invalid or unenforceable provision that most nearly
achieves the Parties’ intent of such provision.

30.Construction; Headings.  No rule of construction that disfavors the drafting
party will apply to this Agreement.  As used in this Agreement, “including” and
words of similar import mean “including but not limited to.”  The use of “or”
will not be deemed to be exclusive.  Headings and titles used in this Agreement
are for convenience of reference only and shall not be used in interpreting this
Agreement.

31.Counterparts.  This Agreement may be executed in counterparts (including by
facsimile or electronic transmission), each of which shall be deemed to be an
original copy of this Agreement and all of which taken together shall be
regarded as one and the same instrument.

[SIGNATURE PAGE FOLLOWS.]

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

24

179161731 v1

--------------------------------------------------------------------------------

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EXECUTION VERSION

 

In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their respective authorized officers as of the Effective Date.

 

Eiger BioPharmaceuticals, Inc.

 

The Progeria Research Foundation, Inc.

 

 

 

By:

 

/s/ David Cory

 

By:

 

/s/ Meryl Fink

Name:

 

David Cory

 

Name:

 

Meryl Fink

Title:

 

President, CEO

 

Title:

 

Executive Director, President

 

 

 

[Signature Page to Collaboration and Supply Agreement]

 

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

179161731 v1

--------------------------------------------------------------------------------

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EXECUTION VERSION

 

Exhibit A

[ * ]

[  *  ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

A-1

179161731 v1